

116 S168 IS: Indiana Dunes National Park Act
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 168IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Young (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo retitle Indiana Dunes National Lakeshore as Indiana Dunes National Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the Indiana Dunes National Park Act. 2.Indiana Dunes National Lakeshore retitled as Indiana Dunes National Park (a)In generalPublic Law 89–761 (16 U.S.C. 460u et seq.) is amended—
 (1)by striking National Lakeshore and national lakeshore each place it appears and inserting National Park; and (2)by striking lakeshore each place it appears and inserting Park.
 (b)NonapplicationThe amendment made by subsection (a)(1) shall not apply to the title of the map referred to in the first section of Public Law 89–761 (16 U.S.C. 460u), or to the title of the maps referred to in section 4 of Public Law 89–761 (16 U.S.C. 460u–3).
 3.Paul H. Douglas TrailThe 1.6 mile trail within the Indiana Dunes National Park designated the Miller-Woods Trail is hereby redesignated as the Paul H. Douglas Trail.